                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                              Plaintiff,

        v.                                           Case No.: 19-03049-01-CR-S-RK

 CLEVELAND LEE CRUMSEY,

                              Defendant.



             MOTION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM



       COMES NOW, the United States of America, by the undersigned Assistant United States

Attorney for the Western District of Missouri, and respectfully requests a Writ of Habeas Corpus

Ad Prosequendum.

       Defendant, Cleveland Lee Crumsy (Inmate # 25550), is currently incarcerated at:

Fremont County Jail, 701 Cass St, Sidney, Iowa 51652.



                                                   Respectfully submitted,

                                                   Timothy A. Garrison
                                                   United States Attorney


                                            By:    /s/ Ami Harshad Miller
                                                   AMI HARSHAD MILLER
                                                   Assistant United States Attorney
                                                   901 St. Louis Street, Suite 500
                                                   Springfield, Missouri 65806-2511
                                                   (417) 831-4406




             Case 6:19-cr-03049-RK Document 4 Filed 04/01/19 Page 1 of 1
